DETAILED ACTION
Remarks
This allowability notice is in response to the application filed 09/19/2018. Claims 1, 2, 5-12, & 15-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Terms as defined in the specification are:
Term
Relevant Specification
First core unit (hardware)
[0041] The first core unit 30 may be configured as a hard real-time hardware platform such as a real-time ECU or micro autobox, of which the real-time performance and stability are verified. The first core unit 30 may include a dead reckoning function based on vehicle behavior and a current position estimation technique for providing the current position of the vehicle to an autonomous driving control module 60 applied to an autonomous vehicle. As described below, the first core unit 30 may operate in a predetermined cycle. That is, the first core unit 30 may operate according to a preset operating frequency.

[0037] The first core unit 30 may generate a first driving trajectory of the vehicle based on the driving state information sensed by the first sensing unit 10, and estimate the current position of the vehicle based on the generated first driving trajectory. At this time, the first core unit 30 may estimate the current position of the vehicle by correcting fused position determination information generated through the second core unit 50, using the first driving trajectory. This process will be described in detail later.
Second core unit (hardware)
[0042] The second core unit 50 may be configured as various high- performance autonomous platforms including a personal computer (PC), such as a hardware platform based on a CPU/GPU, and include a technique for processing sensor data from a sensor mounted on the vehicle, a map matching technique, and a fused position determination information generation technique which will be described later. As described later, the second core unit 50 may be asynchronously operated according to a FIFO (First In First Out), triggered or sampling method, based on a preset local timer. The second core unit 50 may perform time synchronization using the local timer.
Second core unit (function)
[0038] The second core unit 50 may generate a second driving trajectory of the vehicle, generate map matching data by performing map matching on the driving environment information sensed by the second sensing unit 40, and generate the fused position determination information by 

[0034] The first sensing unit 10 may sense driving state information of a vehicle. The driving state information of the vehicle may include a yaw rate and steering angle for estimating the driving direction of the vehicle, and wheel speed and gear shift information for estimating the driving speed of the vehicle. In order to sense the driving state information, the first sensing unit 10 may include a yaw rate sensor, a steering angle sensor, a wheel speed sensor and a gear shift sensor, which are not illustrated. As described below, the driving state information sensed by the first sensing unit 10 may be used to generate a first driving trajectory by applying dead reckoning (DR).
Second sensing unit
[0035] The second sensing unit 40 may sense driving environment information of the vehicle. The second sensing unit 40 may include a plurality of sensors to sense the driving environment information of the vehicle, and the plurality of sensors may include a camera sensor and a lidar sensor, which are not illustrated, the camera sensor including an AVM camera, a front camera, a stereo camera and the like. As described below, the driving environment information sensed by the second sensing unit 40 may be used to generate map matching data by applying map matching.


The closest prior art (Reisman, 2017/0010124) discloses a navigation system for a vehicle including: a processor, various sensors, trajectory planning techniques, map matching techniques, and GPS / GNSS technology. Another prior art (Rehtanz) discloses calculating a transmission time of a message sent from a first communication unit to a target communication unit (pg 47). However, the prior art does not disclose singly, or in combination, the entirety of the specifics of the methods of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Allowable Subject Matter
Claims 1, 2, 5-12, & 15-22 are allowed.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W.S./Examiner, Art Unit 3666                   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666